Exhibit 10.11
CGM Account No.:                                                             
                     Please check here if employed by Morgan
Stanley Smith Barney LLC or an affiliate.
                     Please check here if employed by Citigroup
Global Markets Inc. or an affiliate.
EMERGING CTA PORTFOLIO L.P.
(a New York limited partnership)
Subscription Agreement
Selling Agent:
                     Please check here if Morgan Stanley Smith
Barney LLC served as your selling agent.
                     Please check here if Citigroup Global Markets
Inc. served as your selling agent.

B-1



--------------------------------------------------------------------------------



 



Ceres Managed Futures LLC
55 East 59th Street, 10th Floor
New York, New York 10022

Re:   Emerging CTA Portfolio L.P.

Ladies and Gentlemen:
     1. Subscription for Units. I hereby irrevocably subscribe for the amount of
Units (and partial Units rounded to four decimal places) of Limited Partnership
Interest (“Units”) of Emerging CTA Portfolio L.P. (the “Partnership”) as
indicated on page B-8 hereof. I understand that each Unit will be offered at Net
Asset Value per Unit on the date of sale. I understand that Citigroup Global
Markets Inc., a corporation organized under the laws of the State of New York
(“CGM”), and Morgan Stanley Smith Barney LLC, a limited liability company
organized under the laws of the State of Delaware (“MSSB”), act as selling
agents for the Partnership. I hereby authorize CGM to debit my brokerage account
in the amount of my subscription as described in the Private Placement Offering
Memorandum dated August 2009, as amended or supplemented from time to time (the
“Memorandum”).
     I understand that all capitalized terms used in this subscription agreement
(this “Subscription Agreement”) that are not separately defined herein shall
have the respective meanings set forth in the Memorandum.
          I am aware that this subscription is not binding on the Partnership
unless and until it is accepted by Ceres Managed Futures LLC, a limited
liability company organized under the laws of the State of Delaware and the
Partnership’s general partner (the “General Partner”), which may reject this
subscription in whole or in part for any reason whatsoever. I understand that
the General Partner will advise me within five business days of receipt of my
funds and this Subscription Agreement if my subscription has been rejected. I
further understand that if this subscription is not accepted, the full amount of
my subscription will be promptly returned to me without deduction.
     2. Representations, Warranties and Covenants of Subscriber. As an
inducement to the General Partner on behalf of the Partnership to sell me the
Units for which I have subscribed I hereby represent, warrant and agree as
follows:
     (a) I am over 21 years old, am legally competent to execute this
Subscription Agreement and have received and reviewed the Memorandum and the
Partnership’s most recent monthly statement and annual report, if any, and
except as set forth in the Memorandum, no representations or warranties have
been made to me by the selling agent indicated by check-mark on the cover of
this Subscription Agreement (the “Selling Agent”), the Partnership, its General
Partner or their agents, with respect to the business of the Partnership, the
financial condition of the Partnership, the deductibility of any item for tax
purposes or the economic, tax, or any other aspects or consequences of a
purchase of a Unit, and I have not relied upon any information concerning the
offering, written or oral, other than that contained in the Memorandum or
provided by the General Partner (as the same may have been relayed to me by the
Selling Agent) at my request. In addition, I have been represented by such legal
and tax counsel and others selected by me as I have found it necessary to
consult concerning this transaction. I am in

B-2



--------------------------------------------------------------------------------



 



compliance with all federal and state regulatory requirements applicable to this
investment. With respect to the tax aspects of my investment, I am relying upon
the advice of my own personal tax advisors and upon my own knowledge with
respect thereto.
     (b) I have carefully reviewed the various conflicts of interest set forth
in the Memorandum, including those arising from the fact that the General
Partner is indirectly owned by CGM, a selling agent and the commodity
broker/dealer for the Partnership, and is an affiliate of MSSB, a selling agent
for the Partnership.
     (c) I am authorized, and the individual or individuals signing this
Agreement are empowered to enter into this Subscription Agreement and become a
limited partner in the Partnership.
     (d) I hereby acknowledge and agree to the terms of the Customer Agreement
between the Partnership and CGM and to the payment to CGM of the brokerage fee
as described in the Memorandum. I understand that lower brokerage fees might be
available, but that the General Partner will not negotiate with CGM or any other
broker to obtain such lower rates. I further understand that MSSB will be
compensated by a payment of a portion of the brokerage fee received by CGM that
is calculated based on the number of limited partners in the Partnership that
are customers of MSSB. Additionally, I hereby acknowledge and agree to the
payment to the General Partner of an administrative fee as described in the
Memorandum.
     (e) The Partnership has made available to me, prior to the date hereof, the
opportunity to ask questions of, and to receive answers from, the General
Partner and its representatives, concerning the terms and conditions of the
offering, and has afforded me access to obtain any information, documents,
financial statements, records and books (i) relating to the Partnership, its
business, the offering and an investment in the Partnership, and (ii) necessary
to verify the accuracy of any information, documents, financial statements,
records and books furnished in connection with the offering. All materials and
information requested by me, including any information requested to verify any
information furnished, have been made available and have been examined to my
satisfaction.
     (f) I understand that the Partnership offering has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or pursuant
to the provisions of the securities or other laws of certain jurisdictions, in
reliance on exemptions for private offerings contained in the Securities Act and
in the laws of certain jurisdictions. I am fully aware of the restrictions on
sale, transferability and assignment of the Units as set forth in the Limited
Partnership Agreement (the “Partnership Agreement”) of the Partnership as
amended from time to time, and that I must bear the economic risk of my
investment in the Partnership for an indefinite period of time because the
offering has not been registered under the Securities Act. I understand that the
Units cannot be offered or sold unless they are subsequently registered under
the Securities Act or an exemption from such registration is available, and that
any transfer requires the consent of the General Partner, who may determine not
to permit any specific transfer.
     (g) I hereby represent that I am aware of the speculative nature of this
investment and of the high degree of risk involved, that I can bear the economic
risks of this investment and that I can afford a complete loss of my investment.
As evidence of the foregoing, I hereby represent to you that I:

B-3



--------------------------------------------------------------------------------



 



  (i)   have sufficient liquid assets to pay the purchase price for my interest
in the Partnership;     (ii)   have adequate means of providing for my current
needs and possible personal contingencies and have no present need for liquidity
of my investment in the Partnership;     (iii)   have adequate net worth and
sufficient means to sustain a complete loss of my investment in the Partnership;
    (iv)   have substantial experience in making similar investments;     (v)  
have sufficient knowledge to be able to evaluate the merits and risks of this
investment;     (vi)   have made this decision to invest in the Partnership
based on my own independent evaluation;     (vii)   (x) am an accredited
investor as defined in Rule 501(a) of the Securities Act; and (y) am a qualified
eligible person as defined in Commodity Futures Trading Commission (“CFTC”)
Rule 4.7. See Exhibit I for the terms of these qualifications.

     (h) I will not transfer or assign this Subscription Agreement, or any of my
interest herein. I am acquiring my interest in the Partnership hereunder for my
own account and for investment purposes only and not with a view to or for the
transfer, assignment, resale or distribution thereof, in whole or in part. I
have no present plans to enter into any such contract, undertaking, agreement or
arrangement. I understand that, by making an investment in the Partnership, I
will be a limited partner. I understand that the General Partner may in its
absolute discretion require any limited partner to redeem all or part of his
Units, upon 10 days’ notice to such limited partner.
     (i) If I am not a citizen or resident of the United States for U.S. tax
purposes, I agree to pay or reimburse CGM, MSSB or the Partnership for any
taxes, including but not limited to withholding tax imposed with respect to my
Units.
     (j) If I am a collective investment vehicle, I am in compliance with all
applicable Federal regulatory requirements including the registration rules of
the CFTC.
     (k) I understand that as part of the Partnership’s responsibility for the
prevention of money laundering, CGM, MSSB or the General Partner may require a
detailed verification of identity and the source of payment. In the event of
delay or failure by me to produce any information required for verification
purposes, the General Partner may refuse to accept my application and
subscription funds relating thereto or may refuse to process a redemption
request until proper information has been provided.
     (l) I hereby represent and affirm that (i) I have a net worth, either alone
or with my spouse, exceeding ten (10) times my investment, or (ii) I have,
either alone or with my professional advisor, the capacity to protect my
interests in connection with this transaction, or (iii) I am able to bear the
economic risk of this investment.

B-4



--------------------------------------------------------------------------------



 



     (m) I hereby represent that the information contained herein is complete
and accurate as of the date hereof and may be relied upon by the General
Partner. I further represent that I will notify the General Partner immediately
of any adverse change in any such information which may occur prior to the
acceptance of my subscription and will promptly send the General Partner written
confirmation thereof.
     (n) I understand that my subscription payment must be received by the
Partnership on or before the specified settlement date.
     3. Acceptance of Partnership Agreement and Power of Attorney. I hereby
apply to become a limited partner as of the date upon which the sale of my Units
becomes effective, and I hereby agree to each and every term of the Partnership
Agreement as if my signature were subscribed thereto.
     (a) I hereby constitute and appoint the General Partner of the Partnership,
with full power of substitution, as my true and lawful attorney to execute,
acknowledge, file and record in my name, place and stead: (i) the Partnership
Agreement substantially in the form included as an Appendix to the Memorandum;
(ii) all certificates and other instruments which the General Partner shall deem
appropriate to create, qualify, continue or dissolve the Partnership as a
limited partnership in the jurisdictions in which the Partnership may be formed
or conduct business; (iii) all agreements amending or modifying the Partnership
Agreement that may be appropriate to reflect a change in any provision of the
Partnership Agreement or the exercise by any person of any right or rights
thereunder not requiring my specific consent, or requiring my consent if such
consent has been given, and any other change, interpretation or modification of
the Partnership Agreement in accordance with the terms thereof; (iv) such
amendments, instruments and documents which the General Partner deems
appropriate under the laws of the State of New York or any other state or
jurisdiction to reflect any change, amendment or modification of the Partnership
Agreement of any kind referred to in subparagraph (iii) hereof; (v) filings with
agencies of any federal, state or local governmental unit or of any jurisdiction
which the General Partner shall deem appropriate to carry out the business of
the Partnership; and (vi) all conveyances and other instruments which the
General Partner shall deem appropriate to effect the transfer of my Partnership
interest pursuant to the Partnership Agreement or of Partnership assets and to
reflect the dissolution and termination of the Partnership. The foregoing
appointment (a) is a special power of attorney coupled with an interest, is
irrevocable and shall survive my subsequent death, incapacity or disability and
(b) shall survive the delivery of an assignment by me of the whole or any
portion of my interest, except that where an assignee of the whole of such
interest has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, the power of attorney shall
survive the delivery of such assignment for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.
     (b) FOR INDIVIDUAL INVESTORS AND TRUSTEES EXECUTING THIS SUBSCRIPTION
AGREEMENT IN THE STATE OF NEW YORK. I acknowledge that the above constitution
and appointment of the General Partner of the Partnership as my true and lawful
attorney does not apply to individuals executing this Subscription Agreement in
the State of New York. Any such individual shall instead read and sign the New
York State Power of Attorney in Exhibit II to this Subscription Agreement and
have his or her signature thereto notarized.

B-5



--------------------------------------------------------------------------------



 



     4. Indemnification. I hereby agree to indemnify and hold harmless the
Partnership, the Selling Agent, the General Partner and its affiliated persons
from any and all damages, losses, costs and expenses (including reasonable
attorneys’ fees) which they may incur by reason of any breach by me of the
covenants, warranties and representations contained in this Subscription
Agreement.
     5. Survival. All representations, warranties and covenants contained in
this Subscription Agreement and the indemnification contained in Section 0 shall
survive (i) the acceptance of the subscription, (ii) changes in the
transactions, documents and instruments described in the Memorandum that are not
material, and (iii) the death or disability of the undersigned.
     6. Miscellaneous. This subscription is not revocable by me and constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and may not be amended orally. This Agreement shall be construed in
accordance with and be governed by the laws of the State of New York.
     7. Employee-Benefit Plans. By so indicating on page B-8 hereof, the
undersigned hereby represents and warrants whether or not the subscriber is a
“Benefit Plan Investor” within the meaning of U.S. Department of Labor
Regulation 29 C.F.R. 2510.3-101, as amended by the Pension Protection Act of
2006 (the “Plan Assets Regulation”). Generally, a “Benefit Plan Investor” is any
plan or fund organized by an employer or employee organization subject to Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or any plans subject to Section 4975 of the Internal Revenue Code of 1986 (the
“Code”) to provide retirement, deferred compensation, welfare or similar
benefits to employees or beneficiaries, including an entity described in Section
(g) of the Plan Assets Regulation, in which 25% or more of any class of equity
interests is owned by such plans and that is primarily engaged in the business
of investing capital. If the undersigned is investing with the assets of, or on
behalf of, an employee-benefit plan subject to ERISA, or plan subject to
Section 4975 of the Code (the “Plan”) (such undersigned, the “Fiduciary”) then
the Fiduciary further represents and agrees as follows with respect to the Plan:
          (1) Either (a) or (b): (a) none of CGM, MSSB, the General Partner or
any of their employees, financial advisors or affiliates (i) manages any part of
the investment portfolio of the Plan, or (ii) has an agreement or understanding,
written or unwritten, with the Fiduciary under which the Fiduciary regularly
receives information, recommendations or advice concerning investments which are
used as a primary basis for the Plan’s investment decisions and which are
individualized to the particular needs of the Plan.
          or (b) The relationship between the Plan and CGM, MSSB, the General
Partner or any of their employees, financial advisors or affiliates comes within
(i) or (ii) above with respect to only a portion of the Plan’s assets and the
investment in the Partnership is being made by the Fiduciary from a portion of
Plan assets with respect to which such relationship does not exist.
          (2) Although an account executive or a financial advisor of CGM or
MSSB may have suggested that the Fiduciary consider the investment in the
Partnership, the Fiduciary has studied the Memorandum and has made the
investment decision solely on the basis of the Memorandum and without reliance
on such suggestion.

B-6



--------------------------------------------------------------------------------



 



          (3) The Plan is in compliance with all applicable Federal regulatory
requirements.
          (4) The undersigned Fiduciary acknowledges that it is: independent of
CGM, MSSB, the General Partner and all of their affiliates; capable of making an
independent decision regarding the investment of Plan assets; knowledgeable with
respect to the Plan in administrative matters and funding matters related
thereto, and able to make an informed decision concerning participation in the
Partnership.
          (5) The undersigned Fiduciary, if the Plan is an IRA or Keogh account
of which CGM or MSSB is the custodian, hereby directs said custodian as
custodian of the Plan to subscribe for the amount indicated on page B-8 hereof.
In addition, the Fiduciary represents and confirms that all of the information
contained in this Subscription Agreement and relating to the subscribing Plan is
complete and accurate.
          Please complete this Subscription Agreement by filling in the blanks
and executing it on the following page.

B-7



--------------------------------------------------------------------------------



 



EXECUTION PAGE

I.   For Client Use:   A.   Subscription Amount: I hereby subscribe for
$                     (minimum $25,000).   B.   Accreditation: Please complete
and initial the following:

                    
[initial here]   I am an “accredited investor” and a “qualified eligible person”
under Section (1) and paragraph                      of Section (2) of Exhibit I
on page B-11.

C.   Benefit Plan Investor Status: The subscriber is                      or is
not                      a “Benefit Plan Investor” as defined in Section 7
above.   D.   New York Individual Investor or Trustee Status [FOR INDIVIDUAL
INVESTORS ONLY]: Please select one of the following.

     1.                      I am an individual investor executing this
Subscription Agreement in the State of New York.
OR
     2.                      I am an individual trustee executing this
Subscription Agreement in the State of New York on behalf of a trust.
OR
     3.                      I am executing this Subscription Agreement outside
of the State of New York.
     If you selected #1 or #2 above, please read and sign the New York State
Power of Attorney (Exhibit II, page B-13) and have your signature notarized.

E.   Representation: The foregoing statements are complete and accurate as of
the date hereof and may be relied upon by the General Partner. I further
represent that I will notify the General Partner immediately of any adverse
change in any such information and will promptly send the General Partner
written confirmation thereof.   F.   Signature: If joint ownership, all parties
must sign (if fiduciary, partnership or corporation, indicate capacity of
signatory under signature line).

[Signature Page on Next Page]

B-8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have executed this Subscription Agreement including Power
of Attorney as of the date below.

             
 
Signature
     
 
Signature    
(include Title, if applicable)
      (include Title, if applicable)    
 
           
 
           
Date
      Date    

G.   Please complete Registration Data on the next page.



       
II. Branch Manager Approval:
     
 
     
The General Partner’s acceptance is conditioned upon receiving an attestation
from a Citigroup Global Markets Inc. or Morgan Stanley Smith Barney LLC (as
indicated on the cover of this Subscription Agreement) Branch Manager as to the
following:
     
 
     
The Branch Manager has received all documents required to open this account and
acknowledges the suitability of this investment for the client. In recommending
the purchase of Units, the Branch Manager, on behalf of Citigroup Global Markets
Inc. or Morgan Stanley Smith Barney LLC has determined the suitability of the
subscriber and will maintain records containing the basis of the suitability
determination. Prior to executing the purchase of Units, the Branch Manager, on
behalf of Citigroup Global Markets Inc. or Morgan Stanley Smith Barney LLC has
informed the subscriber of facts relating to the liquidity and marketability of
the Units. If the account is a partnership or trust, the Branch Manager
acknowledges that he/she has reviewed the partnership or trust documents which
allow investments in limited partnerships whose principal business is in futures
trading, and that the anti-money laundering and know-your-customer documentation
for this subscriber is complete.
     

          III. For General Partner’s Use:
 
        ACCEPTED:     CERES MANAGED FUTURES LLC
 
       
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   


B-9



--------------------------------------------------------------------------------



 



Registration Data

             
 
Name of Limited Partner
     
 
Name of Joint Limited Partner (if any)    
          (Please Print)
                (Please Print)    
          (See Note 1 Below)
           
 
           
 
     
 
   
Residence Street Address
      Mail Address (if different than    
          (See Note 2 Below)
      Residence Address)    
 
           
 
City     State     Zip Code
     
 
City     State     Zip Code    
 
           
 
     
 
   
Social Security or
           
Federal Employer ID Number
      If Joint Partnership, check one:    
 
           
 
      o Joint Tenants with right to    
CGM Account Number
           Survivorship (all parties must sign)    
Note 1: If subscriber is an ERISA plan or
account, please so indicate
      o Tenants in Common
   
(e.g.: “XYZ Co. Pension Plan,” “Dr. A Keough Account,” “Mr. B IRA Account”)
      o Community Property    
 
      If Fiduciary or Corporation, check one:    
 
           
Note 2: The address given above must be the residence address of the Limited
Partner. Post Office boxes and other nominee addresses will not be accepted.
      o Trust           o Partnership

o Corporation    

B-10



--------------------------------------------------------------------------------



 



Exhibit I
               You must be both an “accredited investor” and a “qualified
eligible person” in order to invest in the Partnership. If you satisfy the
requirements of Section (1) and Section (2) of this Exhibit I, then you are both
an “accredited investor” and a “qualified eligible person.” Please indicate in
item I.B. on page B-8 that you satisfy the requirements of Section (1) and
Section (2), including the appropriate paragraph of Section (2).
Section (1).

    A person satisfies the requirements of this Section (1) if that person owns
securities (including pool participations) of issuers not affiliated with1 that
person and other investments with an aggregate market value in excess of
$2,000,000;

Section (2).

    A person satisfies the requirements of this Section (2) if the Partnership
reasonably believes that person comes within any of the following categories at
the time of the sale of Units to that person:       Natural Person Investors:

  a.   A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase in the Partnership exceeds
$1,000,000;     b.   A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;     c.   Any
director, executive officer, or general partner of the Partnership, or any
director, executive officer, or general partner of a general partner of the
Partnership;

    Entity Investors:

  d.   An investment company registered under the Investment Company Act of 1940
(the “Investment Company Act”) or a business development company as defined in
section 2(a)(48) of such Act not formed for the specific purpose of investing in
the Partnership;     e.   A broker or dealer registered pursuant to section 15
of the Securities Exchange Act of 1934;     f.   A bank as defined in section
3(a)(2) of the Securities Act or any savings and loan association or other
institution as defined in section 3(a)(5)(A) of the Securities Act acting for
its own account or for the account of a qualified eligible person;

 

1   Affiliate of, or a person affiliated with, a specified person means a person
that directly or indirectly through one or more persons, controls, is controlled
by, or is under common control with the specified person.

B-11



--------------------------------------------------------------------------------



 



  g.   An insurance company as defined in section 2(13) of the Securities Act
acting for its own account or for the account of a qualified eligible person;  
  h.   A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;     i.   An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974; provided, that the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is a
bank, savings and loan association, insurance company, or registered investment
adviser; or that the employee benefit plan has total assets in excess of
$5,000,000; or, if the plan is self-directed, that investment decisions are made
solely by persons that are both accredited investors and qualified eligible
persons;     j.   A private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940;     k.   An organization
described in section 501(c)(3) of the Internal Revenue Code of 1986, with total
assets in excess of $5,000,000, which is not formed for the specific purpose of
participating in the Partnership;     l.   A corporation, Massachusetts or
similar business trust, partnership or limited liability company, other than a
commodity pool, which has total assets in excess of $5,000,000, and is not
formed for the specific purpose of participating in the Partnership;     m.   A
trust or commodity pool, with total assets in excess of $5,000,000, not formed
for the specific purpose of participating in the Partnership, and whose
participation in the Partnership is directed by a person who is both a qualified
eligible person and a sophisticated person as described in Rule 506(b)(2)(ii)
under the Securities Act; or     n.   Any entity in which all of the equity
owners are both accredited investors and qualified eligible persons.

B-12



--------------------------------------------------------------------------------



 



EXHIBIT II
EMERGING CTA PORTFOLIO L.P.
(THE “PARTNERSHIP”)
SUPPLEMENTAL DOCUMENT
FOR
SUBSCRIPTIONS IN NEW YORK
MADE ON OR AFTER
SEPTEMBER 1, 2009
NEW YORK STATE LIMITED POWER OF ATTORNEY
[THIS DOCUMENT MUST BE NOTARIZED]
     The New York Legislature recently enacted changes to Title 15 of Article 5
of the New York State General Obligations Law which require this additional
document to be signed by certain subscribers to the Partnership. Subscribers who
are (i) natural persons investing for their own account or as trustee for the
benefit of a trust and (ii) executing this Subscription Agreement in the State
of New York on or after September 1, 2009 must complete the form below. The
limited power of attorney contained herein replaces the limited power of
attorney which appears in paragraph 3 of the Subscription Agreement. Terms not
defined shall retain the meaning given to them in the Subscription Agreement.
     (1) Subscriber section (to be completed by the Subscriber and notarized):
     I,                                                             , hereby
apply to become a limited partner as of the date upon which the sale of my Units
becomes effective, and I hereby agree to each and every term of the Partnership
Agreement as if my signature were subscribed thereto. As principal, I hereby
constitute and appoint the General Partner of the Partnership, with full power
of substitution, as my agent and true and lawful attorney to execute,
acknowledge, file and record in my name, place and stead: (i) the Partnership
Agreement substantially in the form included as an Appendix to the Memorandum;
(ii) all certificates and other instruments which the General Partner of the
Partnership shall deem appropriate to create, qualify, continue or dissolve the
Partnership as a limited partnership in the jurisdictions in which the
Partnership may be formed or conduct business; (iii) all agreements amending or
modifying the Partnership Agreement that may be appropriate to reflect a change
in any provision of the Partnership Agreement or the exercise by any person of
any right or rights thereunder not requiring my specific consent, or requiring
my consent if such consent has been given, and any other change, interpretation
or modification of the Partnership Agreement in accordance with the terms
thereof; (iv) such amendments, instruments and documents which the General
Partner deems appropriate under the laws of the State of New York or any other
state or jurisdiction to reflect any change, amendment or modification of the
Partnership Agreement of any kind referred to in subparagraph (iii) hereof;
(v) filings with agencies of any federal, state or local governmental unit or of
any jurisdiction which the General Partner shall deem appropriate to carry out
the business of the Partnership; and (vi) all conveyances and other instruments
which the General Partner shall deem appropriate to effect the transfer of my
Partnership interest pursuant to the Partnership Agreement or of Partnership
assets and to reflect the dissolution and termination of the Partnership. The
foregoing appointment (a) is a special power of attorney coupled with an
interest, is irrevocable and shall survive my subsequent

B-13



--------------------------------------------------------------------------------



 



death, incapacity or disability, (b) shall survive the delivery of an assignment
by me of the whole or any portion of my interest, except that where an assignee
of the whole of such interest has been approved by the General Partner for
admission to the Partnership as a substituted Limited Partner, the power of
attorney shall survive the delivery of such assignment for the sole purpose of
enabling the General Partner to execute, acknowledge and file any instrument
necessary to effect such substitution and (c) is not intended to revoke or
terminate any prior powers of attorney. I hereby represent and warrant to the
General Partner of the Partnership and any future lawful substitution as agent
thereby that, so long as I hold an interest in the Partnership, I shall not
enter into any subsequent power of attorney that has the effect of revoking or
terminating this power of attorney.
     In the event of a conflict between the provisions of this Power of Attorney
and the Partnership Agreement and/or the Subscription Agreement, the provisions
of this Power of Attorney shall control. If it is determined by a court of
competent jurisdiction that any provision of this Power of Attorney is invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this Power
of Attorney.
[Signature Page on Next Page]

B-14



--------------------------------------------------------------------------------



 



In Witness Whereof I have read the statutory cautionary legends beginning on the
next page and I have hereunto signed my name on
                                                            , 20___
PRINCIPAL signs here: ==>
                                                            
STATE OF NEW YORK   )
                                            ) ss.:
COUNTY OF                     )
     On the                      day of                     , in the year
                    , before me, the undersigned, a Notary Public in and for
said state, personally appeared
                                                            , personally known
to me or proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the person or the entity upon behalf of which the person acted,
executed the instrument.
                                                            
Notary Public
     (2) General Partner section (to be completed by the General Partner and
notarized):
     I,                                                             , as an
Authorized Person and on behalf of the General Partner, have read the foregoing
Power of Attorney. The General Partner is the person identified therein as agent
for the principal named therein.
     The General Partner acknowledges its legal responsibilities.
     Agent signs here: ==>
                                                            
STATE OF NEW YORK   )
                                            ) ss.:
COUNTY OF                     )
     On the                      day of                     , in the year
                    , before me, the undersigned, a Notary Public in and for
said state, personally appeared
                                                            , personally known
to me or proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the person or the entity upon behalf of which the person acted,
executed the instrument.
                                                            
Notary Public

B-15



--------------------------------------------------------------------------------



 



NEW YORK LIMITED POWER OF ATTORNEY
CAUTIONARY LEGENDS
     The following disclosure is required to be included verbatim in all powers
of attorney subject to Title 15 of Article 5 of the New York State General
Obligations Law:
CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As
the “principal,” you give the person whom you choose (your “agent”) authority to
spend your money and sell or dispose of your property during your lifetime
without telling you. You do not lose your authority to act even though you have
given your agent similar authority.
When your agent exercises this authority, he or she must act according to any
instructions you have provided or, where there are no specific instructions, in
your best interest. “Important Information for the Agent” at the end of this
document describes your agent’s responsibilities. Your agent can act on your
behalf only after signing the Power of Attorney before a notary public.
You can request information from your agent at any time. If you are revoking a
prior Power of Attorney by executing this Power of Attorney, you should provide
written notice of the revocation to your prior agent(s) and to the financial
institutions where your accounts are located.
You can revoke or terminate your Power of Attorney at any time for any reason as
long as you are of sound mind. If you are no longer of sound mind, a court can
remove an agent for acting improperly.
Your agent cannot make health care decisions for you. You may execute a “Health
Care Proxy” to do this.
The law governing Powers of Attorney is contained in the New York General
Obligations Law, Article 5, Title 15. This law is available at a law library, or
online through the New York State Senate or Assembly websites,
www.senate.state.ny.us or www.assembly.state.ny.us.
If there is anything about this document that you do not understand, you should
ask a lawyer of your own choosing to explain it to you.
IMPORTANT INFORMATION FOR THE AGENT:
When you accept the authority granted under this Power of Attorney, a special
legal relationship is created between you and the principal. This relationship
imposes on you legal responsibilities that continue until you resign or the
Power of Attorney is terminated or revoked. You must:

B-16



--------------------------------------------------------------------------------



 



(1) act according to any instructions from the principal, or, where there are no
instructions, in the principal’s best interest;
(2) avoid conflicts that would impair your ability to act in the principal’s
best interest;
(3) keep the principal’s property separate and distinct from any assets you own
or control, unless otherwise permitted by law;
(4) keep a record of all receipts, payments, and transactions conducted for the
principal; and
(5) disclose your identity as an agent whenever you act for the principal by
writing or printing the principal’s name and signing your own name as “agent” in
either of the following manner: (Principal’s Name) by (Your Signature) as Agent,
or (your signature) as Agent for (Principal’s Name).
You may not use the principal’s assets to benefit yourself or give major gifts
to yourself or anyone else unless the principal has specifically granted you
that authority in this Power of Attorney or in a Statutory Major Gifts Rider
attached to this Power of Attorney. If you have that authority, you must act
according to any instructions of the principal or, where there are no such
instructions, in the principal’s best interest. You may resign by giving written
notice to the principal and to any co-agent, successor agent, monitor if one has
been named in this document, or to the principal’s guardian if one has been
appointed. If there is anything about this document or your responsibilities
that you do not understand, you should seek legal advice.
Liability of agent:
The meaning of the authority given to you is defined in New York’s General
Obligations Law, Article 5, Title 15. If it is found that you have violated the
law or acted outside the authority granted to you in the Power of Attorney, you
may be liable under the law for your violation.

B-17